Criminal prosecution on indictment charging perjury.
The defendants are charged with falsely testifying as witnesses under oath in the trial of civil action in the Superior Court of Harnett County, wherein the Dunn Electric Company was plaintiff and Ammie Jones *Page 832 
was defendant, in which action plaintiff was seeking to recover damages for alleged breach of contract for the purchase of a Delco lighting plant.
The State offers testimony of Ammie Jones and others tending to show that at the trial of the civil action at May Term, 1937, the defendants herein falsely testified under oath in substance that, on 5 October, 1928, they, as employees of the Dunn Electric Company, built the concrete base for the lighting plant and wired the house and store of the defendant, when in fact the concrete base was built and the wiring was done by Jack Barnes when he installed a Fairbanks plant which Ammie Jones had purchased after he declined to take the Delco plant. The cost of building the concrete base and the wiring were set up as elements of damage. Defendants did not testify.
Verdict: Guilty, with recommendation of mercy.
Judgment: Two years confinement in the State's Prison.
The evidence appearing in the record in this appeal presents a question of fact for the jury. After careful consideration, we are unable to find error in the trial, and the judgment must stand.
No error.